Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/177,375 filed on 10/31/2018. 

Response to Amendments
This is in response to the amendments filed on 01/29/2021. Independent claims 1, 9 and 16 have been amended. Claims 5 & 13 cancelled. Claims 1-4, 6-12 and 14-20 are currently pending and have been considered below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/03/2021 by applicant’s representative Mr. Brian Lance Jensen (Reg. No. 68,022).
The application has been amended as follows:
(Currently Amended)	A method at least to improve one or more technical fields including one or more of: cryptography, cryptanalysis, or wireless communications, the method comprising:
obtaining a basis “A” that defines a lattice in an m-dimensional space, the lattice including a plurality of points in the m-dimensional space, the basis “A” being a matrix of “n” number of linearly independent vectors in which each respective vector has “m” elements that define a location in the m-dimensional space and in which each respective point of the lattice is defined with respect to a linear combination of the vectors of the basis;
obtaining a target vector “y” that defines a particular location in the m-dimensional space;
manipulating the basis “A” and the target vector “y” to obtain inputs that enable an annealing system to solve problems related to the lattice, the manipulating including:
generating an Ising model connection weight matrix “W” by multiplying a transposition of “A” (“AT”) by “A”;
generating an Ising model bias vector “b” by multiplying a transposition of “y” (“yT”) by “A”; and
converting values of “W” and “b” into binary format to allow for input of “W” and “b” to the annealing system;
providing “W” and “b” to the annealing system; 
obtaining an output from the annealing system that represents an output vector “x” of a particular point included in the lattice in which the particular point is the closest point in the lattice to the particular location defined by “y”; and


5.	(Canceled) 

9.	(Currently Amended)	One or more non-transitory computer-readable storage media configured to store instructions that, in response to being executed, cause a system to perform operations at least to improve one or more technical fields including one or more of: cryptography, cryptanalysis, or wireless communications, the operations comprising:
obtaining a basis “A” that defines a lattice in an m-dimensional space, the lattice including a plurality of points in the m-dimensional space, the basis “A” being a matrix of “n” number of linearly independent vectors in which each respective vector has “m” elements that define a location in the m-dimensional space and in which each respective point of the lattice is defined with respect to a linear combination of the vectors of the basis;
obtaining a target vector “y” that defines a particular location in the m-dimensional space;
manipulating the basis “A” and the target vector “y” to obtain inputs that enable an annealing system to solve problems related to the lattice, the manipulating including:
generating an Ising model connection weight matrix “W” by multiplying a transposition of “A” (“AT”) by “A”;
generating an Ising model bias vector “b” by multiplying a transposition of “y” (“yT”) by “A”; and

providing “W” and “b” to the annealing system; 
obtaining an output from the annealing system that represents an output vector “x” of a particular point included in the lattice in which the particular point is the closest point in the lattice to the particular location defined by “y”; and 
using “x” to obtain a solution to a closest vector problem related to the lattice, the closest vector problem being defined by finding which point in the lattice is closest to the particular location as defined by “y”. 

13.	(Canceled) 

16.	(Currently Amended)	A system at least to improve one or more technical fields including one or more of: cryptography, cryptanalysis, or wireless communications, the system comprising:
one or more non-transitory computer-readable storage media configured to store instructions; and 
one or more hardware processors communicatively coupled to the one or more non-transitory computer-readable storage media and configured to, in response to execution of the instructions, cause the system to perform operations, the operations comprising:
obtaining a basis “A” that defines a lattice in an m-dimensional space, the lattice including a plurality of points in the m-dimensional space, the basis “A” being a matrix of “n” number of linearly independent vectors in which each respective vector has “m” elements that define a 
obtaining a target vector “y” that defines a particular location in the m-dimensional space;
manipulating the basis “A” and the target vector “y” to obtain inputs that enable an annealing system to solve problems related to the lattice, the manipulating including:
generating an Ising model connection weight matrix “W” by multiplying a transposition of “A” (“AT”) by “A”;
generating an Ising model bias vector “b” by multiplying a transposition of “y” (“yT”) by “A”; and
converting values of “W” and “b” into binary format to allow for input of “W” and “b” to the annealing system;
providing “W” and “b” to the annealing system; 
obtaining an output from the annealing system that represents an output vector “x” of a particular point included in the lattice in which the particular point is the closest point in the lattice to the particular location defined by “y”; and 
using “x” to obtain a solution to a closest vector problem related to the lattice, the closest vector problem being defined by finding which point in the lattice is closest to the particular location as defined by “y”.

Allowable Subject Matter
Claims 1 -4, 6-12 and 14-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
FUTA; Yuichi et al. (US 2011/0016325 A1), POEPPELMANN; Thomas (US 2020/0082738 A1), ISRAEL; Robert et al. (US 2015/0205759 A1), and newly cited KELLY; Shane Daniel (US 10,097,351 B1) individually or in combination do not disclose the invention as filed. 
FUTA; Yuichi et al. (US 2011/0016325 A1) discloses a signature generation device and a signature verification device capable of countering a transcript attack that seeks a private key by analyzing a plurality of signed documents (pairs of a message and a signature) signed using the NTRU Sign signature scheme.  NTRU encryption relies on the shortest vector problem or the closest vector problem in a set of vectors in a lattice as the basis for security. POEPPELMANN; Thomas (US 2020/0082738 A1) discloses a method for efficiently conducing a cryptographic operation, for example to improve the robustness of such operations against side-channel attacks. When realizing lattice-based cryptography and lattice-based cryptosystems on a computer, a microcontroller and/or an integrated circuit, multiple technical challenges arise, for example: achieve improved performance by performing acts of a cryptosystem using specifically optimized sequence of operations and/or by using one, some and/or all features of the available target hardware (special registers or instructions). This invention approaches to solve above mentioned problems. ISRAEL; Robert et al. (US 20150205759 A1) discloses a system finding and solving quantum binary optimization problems, and, more specifically, to systems and methods for solving discrete optimization problems using quantum annealing. The technique represent constraint as an Ising model penalty function and a penalty gap associated therewith, the penalty gap separating a set of feasible solutions to the constraint from a set of infeasible solutions to the constraint; and determines the Ising model penalty function subject KELLY discloses a technique where a lattice basis parameter for a lattice-based cryptography system is generated. A first parameter for the lattice-based cryptography system is obtained. The first parameter includes a first set of values. Pseudorandom data is obtained from a pseudorandom generator. The lattice basis parameter is generated based on the first parameter and the pseudorandom data. The lattice basis parameter includes a second set of values. The second set of values includes a first subset and a second subset. The first subset are selected from the first set of values; the second subset are generated based on the pseudorandom data, independent of the first parameter. The lattice basis parameter is used to execute a lattice-based cryptography protocol in a communication system.

What is missing from the prior art is digital annealing system or a quantum annealing system of lattice-based cryptography achieving improved performance by performing acts of a cryptosystem using specifically optimized sequence of operations and/or by using one, some and/or all features of the available target hardware (special registers or instructions) and determining the Ising model penalty function subject to the bounds on the programmable parameters imposed by the hardware limitations.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 9 and 16, and thereby claims 1, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Examiner, Art Unit 2491